OPINION — AG — (1) THE " FINAL DECREE OF ADOPTION " CONSTITUTES A PART OF THE RECORD, FILES AND PROCEEDINGS IN ADOPTION CASES; AND IT WOULD CLEARLY BE A VIOLATION OF THE TERMS OF THE ACT FOR THE COURT CLERK, OR DEPUTIES, HAVING CHARGE OF SUCH PROCEEDINGS TO FURNISH OR RELEASE TO THE PARTIES IN INTEREST TO THE ADOPTION PROCEEDINGS, OR TO ANY OTHER PERSON, A ' CERTIFIED COPY OF THE FINAL DECREE, EXCEPT BY ORDER OF THE COURT OF RECORD FOR GOOD CAUSE SHOWN ' (2) IT IS THE APPARENT LEGISLATIVE INTENT OF THE ACT THAT THE ORDER SHOULD RECITE THE COURT'S FINDING, AND SHOW THE INFORMATION TO BE RELEASED; AND SAID ORDER MAY, OR MAY NOT, RESTRICT THE PURPOSE FOR WHICH SUCH INFORMATION MAY BE USED. (PRIVACY OF INFORMATION, CHILDREN, JUVENILE, RELEASE OF PRIVATE AND SECURE INFORMATION) CITE: 10 O.S. 57 [10-57]  (LEWIS A. WALLACE)